Appeal by the defendant from a judgment of the Supreme Court, Queens County (Bambrick, J.), rendered November 11, 1983, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the record reveals that he was afforded effective assistance of counsel (see, e.g., People v Baldi, 54 NY2d 137; People v Carter, 114 AD2d 420). We find, moreover, that the People discharged their obligation to produce all discoverable material requested by the defen*691dant’s counsel and the defendant has not established otherwise (cf. People v Caban, 118 AD2d 957, 959). Although certain documents produced in response to the defendant’s subpoena were apparently delivered to the County Clerk’s office instead of the Trial Part, the record reveals that counsel was aware of their location but nevertheless chose to call the witness in question without first examining the materials produced or requesting the court’s assistance in obtaining them (cf. People v Donald, 107 AD2d 818, 819-820). Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.